 Case 8:19-cv-00598-DFM Document 28 Filed 04/15/20 Page 1 of 1 Page ID #:1875




 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Natasha Rodriquez
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     NATASHA RODRIQUEZ,                       )   No. 8:19-cv-00598-DFM
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of FIVE THOUSAND FOUR HUNDRED FIFTY-TWO
23
     DOLLARS and THREE CENTS ($5,452.03), and costs under 28 U.S.C. § 1920 in
24
     the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d),
25
     1920, subject to the terms of the above-referenced Stipulation.
26   Dated: April 15, 2020
27                             __________________________________________
                               THE HONORABLE DOUGLAS F. MCCORMICK
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
